Citation Nr: 9925826	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


REMAND

The Board notes that the veteran has been diagnosed as having 
PTSD by VA outpatient treatment providers over the period 
from January 1995 to June 1997.  No stressors have yet been 
verified.  The veteran did not receive any medals that 
reflect combat.  

The rating decision on appeal, dated in December 1997, denied 
service connection for PTSD due to lack of a confirmed 
stressor.  The rating decision noted that a PTSD 
Questionnaire and a lay witness statement submitted by the 
veteran were illegible, and that the veteran had not 
responded when asked to submit legible copies.

During a July 1998 hearing before a travel section of the 
Board, chaired by the undersigned Board member, the veteran 
testified that although his MOS was cook, he had performed 
the duties of a track and wheel mechanic in Vietnam.  

At the hearing, the veteran submitted copies of photographs 
of trucks he used to carry parts between bases.  In addition, 
he submitted a legible PTSD Questionnaire, a legible lay 
witness statement, and a photocopy of a 1st Cavalry Division 
Vietnam Combat Certificate.  

Finally, during the hearing the veteran testified that he 
currently had symptoms of PTSD, for which he received 
outpatient treatment from VA.  He described five stressful 
events: a VC attack while he was being processed shortly 
after arriving in Vietnam; an explosion followed by hiding in 
an underground bunker; being on perimeter guard duty and 
mistakenly believing that an American company clerk being 
killed by his own men was an enemy attack, with the result of 
the death of his friend; a stabbing of a Vietnamese in a 
field in view of a Vietnamese sniper; and seeing and feeling 
explosions from B-52 rounds.  

The veteran's service medical and personnel records have been 
obtained from the National Personnel Records Center (NPRC).  
The veteran's service medical and personnel records provide 
no verification that any of the alleged stressors occurred.

Despite the lack of any contemporary medical evidence 
supporting the veteran's allegations of stressors, no effort 
has been made to obtain any records from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  Such records could verify the veteran's 
stressors.  As such the Board believes that further 
development for this claim is necessary.

In addition, the Board notes that a case from the United 
States Court of Appeals for Veterans Claims (Court), Cohen v. 
Brown, 10 Vet. App. 128 (1997) alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that the VA has adopted 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The Court took judicial notice of 

the effect of this shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor, is 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen at 153 (Nebeker, Chief Judge, concurring by way of 
synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  The Court 
went on to indicate that when the RO or the Board believes 
the report is not in accord with applicable DSM criteria, the 
report must be returned for a further report.

It is clear to the Board that the regulatory amendments to 
38 C.F.R. §§ 3.304(f), 4.125 and 4.126, and the incorporation 
of DSM-IV, will have an impact in adjudicating claims for 
service connection for PTSD.  Significantly, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he has received treatment for 
PTSD at any time since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain those 
records identified by the veteran which 
are not currently of record.

2.  The RO should request that the 
veteran provide more detailed facts, if 
available, about the stressful events he 
claims to have experienced during 
service.  The RO should also request that 
the veteran identify the dates and places 
of each claimed stressor.  

3.  The RO must then make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was engaged in combat with the 
enemy at any time and whether any of his 
reported stressors occurred during such 
activity so that further corroboration is 
not required.  

4.  If the RO is unable to conclude that 
the veteran had combat activity with the 
enemy, the information provided by the 
veteran concerning the specific 
circumstances of the claimed stressors 
and a copy of the service records 
documenting the veteran's assignments 
should be forwarded to the USASCRUR, for 
verification of the stressors claimed by 
the veteran.

5.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, or that 
certain stressors must be presumed, the 
RO must specify what stressor or 
stressors it has determined are 
established by the record, or must be 
presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  If the RO determines that the record 
establishes the existence and nature of 
any stressor or stressors, the RO should 
schedule the veteran for an examination 
by an appropriate VA examiner, 
experienced in evaluating PTSD, to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The examination should be conducted in 
accordance with DSM-IV.  The RO must 
furnish the examiner a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events as reported in the record 
may be considered for the purpose of 
determining whether inservice stressors 
were severe enough to have caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  In 
addition, the examiner is requested to 
address the above cited medical reports, 
and provide an opinion as to whether the 
veteran's psychiatric symptoms are 
unequivocally the result of PTSD, or are 
the result of some other psychiatric 
disability.  The examination report 
should reflect review of pertinent 
material in the claims file, including 
the service and historical records which 
describe the details of the stressful 
events found to have been established by 
the originating agency.  Any opinion 
expressed must be accompanied by a 
detailed rationale.  All necessary tests 
and studies should be conducted.

7.  After taking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD, with consideration 
of all applicable amended regulations, to 
include 64 Fed.Reg. 32807 - 32808 (1999) 
(codified at 38 C.F.R. § 3.304(f) 
(1999)).


If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

